Title: To Benjamin Franklin from Samuel Parker, 7 July 1770
From: Parker, Samuel
To: Franklin, Benjamin


James Parker has occupied so many pages of these volumes that his departure from the scene deserves an obituary. His friendship with Franklin extended over almost three decades, during which their careers were in some respects strikingly parallel. Both were runaways in their youth; both helped to establish a number of newspapers on the eastern seaboard; both were postmasters and comptrollers of the Post Office; both were instrumental in the development of public libraries. But it was printing that brought them together in partnership in 1742, and it was as a printer that Parker made his principal reputation. He is said to have been better at his trade than Franklin and certainly did more for it, because he trained a number of young men who later established themselves throughout the colonies.
His letters in his last years, when he was in wretched health, are often tedious to a degree. They give the impression of a long-winded, fussy, and self-pitying mediocrity. But Parker had his troubles (the worst of them with the son who wrote the letter that follows) and bore up under them with considerable stoicism. He saw death coming long before it came, yet continued until the last moment to discharge his obligations with diligence and punctuality; for he was above all conscientious—a faithful servant, as his widow rightly called him. If he was not an endearing man, let alone a great one, he did exemplify most of the small virtues that Poor Richard had extolled.
 
Honoured Sir,
New York, July 7, 1770.
I have just Time to let you know that my poor Father departed this Life on Monday the 2d. Instant; his Disorder was the nervous Fever, he died in Burlington. I suppose Mr. Foxcroft has the immediate Care of the Affairs he left concerning the Post Office. My Mother joins in best Respects, I am Your obedient humble Servant
Saml F. Parker
 
Addressed: For / Benjamin Franklin, Esqr / Craven Street / London / Via Packet
Endorsed: S. Parker July 7. 1770. His Father’s Death
